People v Hibbert (2018 NY Slip Op 03067)





People v Hibbert


2018 NY Slip Op 03067


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018

PRESENT: WHALEN, P.J., DEJOSEPH, NEMOYER, CURRAN, AND TROUTMAN, JJ. (Filed Apr. 27, 2018.) 


MOTION NO. (87/02) KA 00-02959.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vEVERTON HIBBERT, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.